GARY M. GAERTNER,
dissenting.
I do not believe that the state’s untimely disclosure of defendant’s written alibi statement resulted in fundamental unfairness or substantial prejudice to the defendant’s rights. I cannot, therefore, join the majority in reversing defendant’s conviction.
When the state disclosed defendant’s alibi statement during voir dire the trial judge allowed defendant sufficient time to locate and produce those persons named in the alibi statement. In addition to delaying the beginning of trial on Wednesday until 2:00 p.m., the trial judge offered to begin *895at 2:00 p.m. on Thursday if defense counsel requested more time to investigate. Defense counsel apparently did not consider this additional time necessary, because she made no request to delay Thursday’s proceedings.
Defendant’s failure to produce the persons named in the alibi statement lends credence to the trial judge’s conclusion that the alibi statement contradicted the alibi that defendant presented at trial. Indeed, defense counsel admitted the contradictory nature of the alibi statement during pretrial proceedings, arguing that its admission into evidence would be “particularly damaging” to the alibi that defendant had prepared for trial.
Any prejudice to defendant’s rights resulted from his having entangled himself in the intricate web of his own conflicting alibis. By reversing defendant’s conviction, the majority has allowed defendant to escape the unfortunate consequences of his duplicity.
For the foregoing reasons, I respectfully dissent.